Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 1 of 10 PageID #: 158




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


MOSES BOB PESSIMA,                                4:19-CV-04202-KES

                   Plaintiff,

      vs.                                  ORDER GRANTING DEFENDANTS’
                                            MOTION TO DISMISS, DENYING
THE FIELD OFFICER, Department of               PLAINTIFF’S MOTION FOR
Homeland Security/United States            SUMMARY JUDGMENT, DENYING
Citizenship and Immigration Services,      PLAINTIFF’S MOTION TO VACATE
in their official capacity, and THE           DEFENDANTS’ MOTION TO
DISTRICT DIRECTOR, DHS/USCIS, in            DISMISS, DENYING PLAINTIFF’S
their official capacity,                     MOTION TO SCHEDULE TRIAL
                                           DATE, AND DENYING PLAINTIFF’S
                   Defendants.             MOTION TO SECURE ATTORNEY


      Plaintiff, Moses Bob Pessima, filed suit against defendants, The Field

Officer and The District Director, both of the Department of Homeland Security

(DHS)/United States Citizenship and Immigration Services (USCIS), alleging

causes of action under 42 U.S.C. § 1983 and Bivens v. Six Unknown Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). Docket 1. Defendants move

to dismiss the complaint. Docket 31. Pessima opposes the motion by moving

the court to vacate defendants’ motion to dismiss. Docket 33. Pessima also filed

a motion for summary judgment (Docket 19), a motion to schedule dates for

trial hearing (Docket 36), and a motion for leave to secure an attorney (Docket

41). Defendants oppose Pessima’s motion for summary judgment and motion

to vacate. Docket 34. Defendants also oppose Pessima’s motion to schedule
    Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 2 of 10 PageID #: 159




dates for trial hearing. Docket 37. For the following reasons, the court grants

the defendants’ motion to dismiss (Docket 31) and denies Pessima’s

outstanding motions (Dockets 19, 33, 36, 41).

                                       FACTS

         The facts alleged in the complaint (Docket 1), Pessima’s affidavit (Docket

2), and the certified administrative record (Docket 32-1), accepted as true, are

as follows:

         Pessima is a native and citizen of Sierra Leone. Docket 32-1 at 32. In

approximately March of 1997, Pessima was expelled from the United Kingdom

after winning a racial discrimination lawsuit. Docket 1 ¶ III.B. After leaving the

United Kingdom, Pessima sought asylum in the United States. Id. ¶ III.A-B.

Upon arriving in the United States, Pessima alleges he was told by the

Immigration and Naturalization Service (INS), the predecessor agency to USCIS

and other DHS immigration agencies, that he would not be allowed in the

country because “you are coming here to help your black brothers and

sisters[.]” Id. ¶ III.B. In his asylum case, the immigration judge told INS that

wanting to help his brothers and sisters is not a crime. Id. The immigration

judge granted Pessima an indefinite stay in the United States. 1 Id. ¶ III.A-B.

Pessima alleges that INS appealed the immigration judge’s decision to the

Board of Immigration Appeals (BIA). 2 Id. ¶ III.A. Pessima claims the BIA

“resen[t] the case.” Id. While it is not clear what the BIA resending the case


1
  Defendants claim that the immigration judge initially denied asylum on May
23, 1996. Docket 32 at 3.
2
  Defendants claim that Pessima appealed to the BIA. Docket 32 at 3.
                                          2
    Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 3 of 10 PageID #: 160




means, Pessima appears to have attained asylee status in the United States. 3

See Docket 32-1 at 24 (listing Pessima’s current INS status as asylee).

         Pessima filed a civil lawsuit against the Immigration Detention Center

where he was detained upon arriving in the United States. Docket 1 ¶ III.C.

Pessima’s case against the detention center did not survive summary

judgment. Docket 2 at 1.

         Pessima later filed for adjustment of status under 8 U.S.C. § 1159(b) with

INS on September 26, 2000. Docket 32-1 at 24. Adjustment of status is the

primary means by which an alien in the United States can become a lawful

permanent resident (LPR), and § 1159 is the legal means for an asylee to

become a LPR. See 8 U.S.C. § 1159. Pessima’s application for adjustment of

status was denied by USCIS on February 1, 2007. Id. at 10-12. In 2010,

Pessima sent letters to the USCIS office in Bloomington, Minnesota and the

Nebraska Service Center inquiring into the “hold” placed on his application for

adjustment of status. Id. at 4-8. The Nebraska Service Center responded to

Pessima on July 11, 2012 explaining that his application was considered

abandoned because he did not respond to requests for initial evidence within

the required time period. Id. at 3. Specifically, Pessima failed to submit the

results of a medical examination and failed to demonstrate compliance with the

vaccination requirements in 8 U.S.C. § 1182(a)(1)(A)(ii) and 8 C.F.R. § 209.2(d).

Id. at 11-12. Pessima also failed on three separate occasions to appear for a



3
 Defendants acknowledge that Pessima was granted asylum on May 5, 1997.
Docket 32 at 3.
                                          3
Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 4 of 10 PageID #: 161




biometric appointment to have his fingerprints taken as required under 8

C.F.R. § 103.2(b)(13)-(14). Id. at 10, 14-19. Pessima states that he believes

USCIS and its agents denied his application for adjustment of status in

retaliation for his previous lawsuit against the Immigration Detention Center.

Docket 1 ¶¶ II.B, D, III.C.

      It is unclear what relief Pessima seeks, but he notes under the “Relief”

section in his complaint that “[he] would have obtained his

naturalization/citizenship certificate; [he] would be able to further his

education – attend law school; [and] [he] would be able to further his career –

to local, state or federal career.” Id. ¶ V.

                                    DISCUSSION

I.    Legal Standard

      The court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing a motion to

dismiss under Rule 12(b)(6), the court assumes all facts as alleged in the

complaint are true and makes any reasonable inferences from those facts in a

light most favorable to the nonmoving party. Schaaf v. Residential Funding

Corp., 517 F.3d 544, 549 (8th Cir. 2008); Coleman v. Watt, 40 F.3d 255, 258

(8th Cir. 1994). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible when “the

plaintiff pleads factual content that allows the court to draw the reasonable


                                           4
Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 5 of 10 PageID #: 162




inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The court need not accept all legal conclusions as

true. Id. A plaintiff is required to provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555.

      Courts must construe all pleadings so “as to do justice[.]” Fed. R. Civ. P.

8(e). Pro se filings are “to be liberally construed.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976). “[A] pro se

complaint . . . must be held to less stringent standards than formal pleadings

drafted by lawyers[.]” Id. (quoting Estelle, 429 U.S. at 106). But "[a]lthough pro

se pleadings are to be construed liberally, pro se litigants are not excused from

failing to comply with substantive and procedural law." Burgs v. Sissel, 745

F.2d 526, 528 (8th Cir. 1984) (citing Faretta v. California, 422 U.S. 806, 834-35

n.46 (1975)).

II.   Pessima’s Bivens Claim

      In his complaint, Pessima asserts a claim against defendants under

Bivens. Docket 1 ¶ II.A. “A Bivens claim is a cause of action brought directly

under the United States Constitution against a federal official acting in his or

her individual capacity for violations of constitutionally protected rights.”

Buford v. Runyon, 160 F.3d 1199, 1203 n.6 (8th Cir. 1998) (emphasis added);

see also Little v. South Dakota, No. 5:14-CV-05069-JLV, 2014 WL 6453844, at

*3 (D.S.D. Nov. 17, 2014) (“A Bivens action may not be asserted against the




                                         5
Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 6 of 10 PageID #: 163




United States, its agencies, or against federal employees in their official

capacity.” (emphasis in the original) (internal quotation omitted)).

      Defendants contend that the complaint fails to state a claim under

Bivens. Docket 32 at 13-14. First, in the complaint, Pessima’s claims are

alleged against defendants in their official capacities as employees of the

DHS/USCIS. Docket 1 ¶ I.B. But a suit against defendants in their official

capacity is treated as a suit against the DHS/USCIS—agencies of the United

States. See Buford, 160 F.3d at 1203. “[A] Bivens action cannot be prosecuted

against the United States and its agencies because of sovereign immunity.” Id.

And “Bivens and its progeny do not waive sovereign immunity for actions

against the United States[.]” Laswell v. Brown, 683 F.2d 261, 268 (8th Cir.

1982).

      Second, defendants allege that in his complaint, Pessima did not fill out

the area provided to specify which constitutional rights are being violated by

federal officials. Docket 32 at 14. A review of the complaint confirms this

allegation. See Docket 1 ¶ II.C. Thus, Pessima has failed to specify what

constitutional rights were violated as required by Bivens.

      Third, defendants allege that Pessima’s claim is barred by the statute of

limitations. Docket 32 at 9-10. “[E]very civil action commenced against the

United States shall be barred unless the complaint is filed within six years after

the right of action first accrues. . . .” 28 U.S.C. § 2401(a). Here, the USCIS

denied Pessima’s application for adjustment of status on February 1, 2007.

Docket 32-1 at 10. Consequently, Pessima’s right of action first accrued on


                                         6
Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 7 of 10 PageID #: 164




February 1, 2007. Yet Pessima did not file suit until December 16, 2019, well

beyond the six-year statute of limitations. See Docket 1. While Pessima’s pro se

complaint is entitled to liberal construction, this court cannot “construct a

legal theory for [Pessima] that assumes facts that have not been pleaded.”

Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (internal quotation omitted).

       Thus, the court finds that Pessima’s Bivens claim is barred by the

doctrine of sovereign immunity, fails to identify which of his constitutional

rights were violated, and is proscribed by the applicable statute of limitations.

III.   Pessima’s § 1983 Claim

       Pessima’s complaint seeks to assert a claim under 42 U.S.C. § 1983

against defendants. Docket 1 ¶ II.A-B. Section 1983 provides a remedy for the

deprivation of a Constitutional right or any right secured by federal law when

the deprivation occurs “under color of any statute, ordinance, regulation,

custom, or usage, of any State or Territory . . . .” 42 U.S.C. § 1983. Section

1983 claims only reach state action and do not provide a cause of action

against federal officials acting under the color of federal law. See Savage v.

United States, 450 F.2d 449, 451 (8th Cir. 1971) (“Neither the United States

Attorney nor his Assistant, because of their respective federal positions, can be

sued under § 1983. That section reaches State action only.”) Thus, because

defendants are not state actors acting under color of state law, Pessima’s

complaint fails to state a claim under 42 U.S.C. § 1983.




                                         7
Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 8 of 10 PageID #: 165




IV.   Review under the Administrative Procedure Act

      While Pessima does not make a claim under the Administrative

Procedure Act (APA), defendants argue that any potential challenge under the

APA fails to state a claim upon which relief can be granted. Docket 31 at 1-2;

Docket 32 at 10-13. The APA allows for judicial review of agency action. See 5

U.S.C. § 706. “Under the APA, a reviewing court will not set aside agency action

unless it is ‘arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.’ ” Sierra Club v. Kimbell, 623 F.3d 549, 559 (8th Cir.

2010) (quoting 5 U.S.C. § 706(2)(A)). A district court’s review under this

“arbitrary and capricious” standard is narrow. Motor Vehicle Mfrs. Ass’n of U.S.,

Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). When a district

court reviews an agency’s explanation for its decision, the court “must consider

whether the decision was based on a consideration of the relevant factors and

whether there has been a clear error of judgment.” Id. (quoting Bownman

Transp. Inc. v. Arkansas-Best Freight Sys., 419 U.S. 281, 285 (1974)). An

agency’s decision is arbitrary and capricious

      if the agency has relied on factors which Congress has not intended
      it to consider, entirely failed to consider an important aspect of the
      problem, offered an explanation for its decision that runs counter to
      the evidence, or is so implausible that it could not be ascribed to a
      difference in view or the product of agency expertise.

Id.

      Here, defendants argue that Pessima has not demonstrated how USCIS’s

decision not to grant Pessima permanent residence status was arbitrary and

capricious. First, an applicant for adjustment of status under 8 U.S.C. 1159(b)


                                         8
Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 9 of 10 PageID #: 166




must show admissibility. 8 U.S.C. § 1159(b)(5); 8 C.F.R. § 209.2. One ground

for inadmissibility is failure to submit required medical examination

documents. 8 U.S.C. § 1182(a)(1)(A). Pessima failed to properly submit a Form

I-693 and a vaccination supplement required under 8 C.F.R. § 209.2(d) and

was subsequently denied for adjustment of status for that failure. Docket 32-1

at 12. Thus, Pessima has failed to demonstrate his admissibility for permanent

residence status and USCIS appropriately denied his application on that

ground. Second, defendants contend that Pessima failed to appear for several

biometric appointments to have his fingerprints taken, which is a basis for

denial under 8 C.F.R. §§ 103.2(b)(13)-(14). The administrative record indicates

that Pessima received biometric appointment notices on March 22, 2005,

September 23, 2005, and May 4, 2006, all of which were returned as

undeliverable. Docket 32-1 at 14-19. Because Pessima failed to comply with

the regulations and appear for his biometric appointments, the USCIS’s

decision was lawful. Thus, the court finds that the USCIS’s denial of Pessima’s

application for adjustment of status was not arbitrary and capricious but was

in accordance with law.

                                 CONCLUSION

      Pessima fails to state a claim under Bivens, 42 U.S.C. § 1983, or the

Administrative Procedure Act. Thus, it is ordered:

1.    Defendants’ Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) for failure to

      state a claim (Docket 31) is granted.




                                       9
Case 4:19-cv-04202-KES Document 44 Filed 12/29/20 Page 10 of 10 PageID #: 167




2.   Pessima’s Motion for Summary Judgment (Docket 19) is denied because

     defendants timely responded to the complaint.

3.   Pessima’s Motion to Vacate (Docket 33) is denied because defendants’

     motion to dismiss complied with all federal rules.

4.   Pessima’s Motion to Schedule Dates for Trial Hearing (Docket 36) is

     denied as moot.

5.   Pessima’s Motion for Leave to Secure an Attorney (Docket 41) is denied

     as moot because Pessima has had adequate time to hire an attorney to

     represent him in this matter.

     Dated December 29, 2020.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                      10
